DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the new claims and newly amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2,10-15, and 19-26  are rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 4,718,602),Weberpais et al. (DE 10 2004 033 865 A1-translation cited), and Clarke et al. (US 2015/0046071).
Regarding claim 1, Beck discloses a vehicle heating system comprising: a fuel-operated heater (1,Figure 1)  comprising a burner area (2) and a combustion air blower (25)  for feeding combustion air to the burner area, the fuel-operated heater further comprising a waste gas outlet area (exit of 18 opposite 20 in Figure 1) )and an exhaust system (22) downstream of the waste gas outlet area; a fuel pump (10a,C4,L53-56)  for feeding fuel to the burner area; and an actuating device (28 i.e. control device) for actuating the combustion air blower and for actuating the fuel pump and a temperature sensor configured as a flame sensor(29)  of the heater and arranged in the waste gas 
However, Weberpais (W) discloses an auxiliary automotive heater (12, Figure 1) that has an actuating device (28) being configured to actuate the combustion air blower and the fuel pump to carry out a fording operation upon receipt of fording state information (L97-105); at least one fording state information generation device for generating and entering the fording state information into the actuating device, the fording state information generation device comprising at least one fording state sensor, wherein the at least one fording state sensor comprises at least one of: at least one water level sensor providing a water contact signal upon coming into contact with water (L97-107), but not that the water level sensor is arranged in a front area of a vehicle; and at least one water level sensor providing a water contact signal upon coming into contact with water and being arranged in a rear area of a vehicle. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the 
Additionally, Clarke discloses a vehicle monitoring system (Abstract) wherein the water level sensor (14,Figure 1) is arranged in a front area of a vehicle; and at least one water level sensor (15,[0046]) providing a water contact signal upon coming into contact with water and being arranged in a rear area of a vehicle.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to utilize a variety of sensors  located throughout the vehicle to accurately discern that the vehicle is imminent danger of being submerged.
Regarding claim 2, Beck (B), as modified, discloses the vehicle heating system in accordance with claim 1, wherein: the actuating device (W-28)  is configured to actuate the combustion air blower to operate at a fording operation speed and to put the fuel pump out of operation or to keep the fuel pump out of operation to carry out the fording operation; or the actuating device is configured to actuate the combustion air blower to operate at a fording operation feed rate and to put the fuel pump out of operation or to keep the fuel pump out of operation to carry out the fording operation; or the actuating device is configured to actuate the combustion air blower to operate at a fording operation speed and to actuate the combustion air blower to operate at a fording operation feed rate and to put the fuel pump out of operation or to keep the fuel pump out of operation to carry out the fording operation (W-L97-105).
Regarding claim 10, Beck (B), as modified, discloses the vehicle heating system in accordance with claim 1, wherein the fording state information generation W-L99-104- the driver activates the switch by driving into the lake). 
Regarding claim 11, Beck (B), as modified, discloses the vehicle heating system in accordance with claim 1, wherein the fording state information generation device comprises a vehicle control device (B-112, C14, L34-40) feeding fording state information into a vehicle data bus system. As a clarification, new cars encorporate a bus system in order to reduce weight and simplify wiring and since this is a newer patent with sophisticated electronics, it would have been obvious to utilize a BUS, although not explicitly stated, but heavily implied.
Regarding claim 12, Beck (B), as modified, discloses the vehicle heating system in accordance with claim 1, wherein: fording state information indicating an existing or planned fording state of a vehicle is generated and is entered into the actuating device; and upon receipt of the fording state information or upon processing of the fording state information in the actuating device or upon receipt of the fording state information and upon processing of the fording state information in the actuating device, the actuating device actuates the combustion air blower and the fuel pump to carry out a fording operation (W-L95-107). 
Regarding claim 13, Beck discloses a process for operating a vehicle heating system, the process comprising the steps of: providing the vehicle heating system with a fuel-operated heater (1, Figure 1) comprising a burner area (2) and a combustion air blower (25) for feeding combustion air to the burner area, a fuel pump (10a)  for feeding fuel to the burner area and an actuating device (28) for actuating the air blower and the fuel pump, the fuel-operated heater further comprising a waste gas outlet area and an 
However, Weberpais (W) discloses an auxiliary automotive heater (12, Figure 1) further comprising at least one fording state information generation device for generating fording state information, the fording state information generation device (L97-105); comprising at least one fording state sensor, wherein the at least one fording 
Additionally, Clarke discloses a vehicle monitoring system (Abstract) wherein the water level sensor (14, Figure 1) providing a water contact signal upon coming into contact with water and being arranged in a front area of a vehicle; at least one water level sensor (15, [0046]) providing a water contact signal upon coming into contact with water and being arranged in a rear area of a vehicle;
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to utilize a variety of sensors  located throughout the vehicle to accurately discern that the vehicle is imminent danger of being submerged.
Regarding claim 14, Beck (B), as modified, discloses the process in accordance with claim 13, wherein: the combustion air blower is operated, during the step of W-L99-107).  As a clarification, although Beck has the fan and the fuel pump coupled, stopping fuel flow into the pump would essentially stop its operation, at least as a fuel delivery device.
Regarding claim 15, Beck (B), as modified, discloses a process in accordance with claim 13, wherein the fording state information is generated by actuating a fording state switch (W-28, 30). 
Regarding claim 19, Beck discloses a vehicle comprising vehicle heating system, the vehicle heating system comprising: a fuel-operated heater (1, Figure 1) comprising a burner area (2) and a combustion air blower (25)  for feeding combustion air to the burner area, the fuel-operated heater further comprising a waste gas outlet area (exit of 18) and an exhaust system (22)  downstream the waste gas outlet area;  a fuel pump (10a) for feeding fuel to the burner area; and an actuating device (28) for actuating the combustion air blower and for actuating the fuel pump, and a temperature sensor configured as a flame sensor (29, Figure 2) of the heater and arranged in the waste gas outlet area of the heater, but not at least one fording state information 
However, Weberpais (W) discloses an auxiliary automotive heater (12, Figure 1) that has an actuating device (28) configured to actuate the combustion air blower and the fuel pump to carry out a fording operation upon receipt of fording state information (L97-105). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the applicant’s invention to combine the two arts, because Weberpais disclosed a vehicle heater, but not with all of the claimed features and so the two would be interchangeable.
Additionally, Clarke discloses a vehicle monitoring system (Abstract) wherein at least one fording state information generation device for generating and entering the fording state information into the actuating device ([0046]) , the fording state information generation device comprising at least one fording state sensor, wherein the at least one fording state sensor comprises at least one of: at least one water level sensor providing a water contact signal upon coming into contact with water and being arranged in a front area of a vehicle (14,[0049]); at least one water level sensor providing a water contact signal upon coming into contact with water and being arranged in a rear area of a vehicle (15, Figure 1).

Regarding claim 20, Beck (B), as modified, discloses the vehicle in accordance with claim 19, further comprising a heater exhaust system (W-26, Figure 1) associated with the heater (W-12), wherein a combustion air inlet (W-18) area of the combustion air blower is arranged above the waste gas outlet area of the burner area or above an exhaust gas outlet area of an exhaust system associated with the heater in a vertical direction. 
Regarding claim 21, Beck (B), as modified, discloses the vehicle accordance with claim 19, wherein: the at least one fording state sensor comprises the at least one water level sensor being arranged in a front area of the vehicle (14,Figure 1).  
Regarding claim 22, Beck (B), as modified, discloses the vehicle in accordance with claim 19, wherein: the at least one fording state sensor comprises the at least one water level sensor being arranged in a rear area of the vehicle (15,Figure 1).  .  
Regarding claim 23, Beck (B), as modified, discloses the vehicle in accordance with claim 19, wherein: the at least one fording state sensor comprises the temperature sensor configured as a flame sensor of the heater and arranged in the waste gas outlet area of the heater (B-29).  
Regarding claim 24, Beck (B), as modified, discloses the  vehicle heating system in accordance with claim 1, wherein: the at least one fording state sensor 
Regarding claim 25, Beck (B), as modified, discloses the vehicle heating system in accordance with claim 1, wherein: the at least one fording state sensor comprises the at least one water level sensor being arranged in a rear area of the vehicle (15,Figure 1).  .  
Regarding claim 26, Beck (B), as modified, discloses the vehicle heating system in accordance with claim 1, wherein: the at least one fording state sensor comprises the temperature sensor configured as a flame sensor of the heater and arranged in the waste gas outlet area of the heater (B-29).   
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Beck et al. (US 4,718,602), Weberpais et al. (DE 10 2004 033 865 A1-translation cited), Clarke et al. (US 2015/0046071), and Dudar et al. (US 10, 493,993).
Regarding claim 18, Beck, as modified, discloses a process in accordance with claim 17, but not that wherein a change over time, in an output signal reflecting a temperature in the area of the flame sensor, is analyzed such that the presence of a fording state is detected when a gradient of the output signal drops below a predefined negative threshold value. 
However, Dudar disclose a method of estimating water height outside a vehicle (Abstract) in order to protect an internal combustion engine (110, Figure 1) wherein the fording state sensor comprises a temperature sensor (133, C6, L56-67) that estimates the engine operating conditions (C12, L59-67), which is analogous to noticing a temperature drop due to the greater heat transfer rate of water as opposed to air. 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746